Citation Nr: 1624247	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for reflex sympathetic dystrophy of the right lower extremity prior to May 5, 2015.

2.  Entitlement to an initial rating in excess of 40 percent for reflex sympathetic dystrophy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis for the period March 3, 2010 to January 8, 2015.

4.  Entitlement to a TDIU due to service-connected disabilities from January 8, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Milwaukee, Wisconsin, which granted service-connection for reflex sympathetic dystrophy of the right lower extremity and assigned a 10 percent disability rating.

In April 2015, the Board remanded the case for further development and adjudicative action, to include affording the Veteran a VA examination and obtaining an adequate medical opinion.  In a June 2015 rating decision, the RO increased the Veteran's disability rating to 40 percent disabling, effective May 5, 2015 (the date of the VA examination).  The Veteran has not withdrawn his claim for an increased rating and applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board has reviewed the Veteran's paper claims file, as well as the electronic records in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to a TDIU on an extraschedular basis for the period March 3, 2010 to January 8, 2015 is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Since March 3, 2010, the Veteran's reflex sympathetic dystrophy of the right lower extremity is manifested by moderately severe incomplete paralysis with constant pain, numbness and incidents of "giving way", with no evidence of severe incomplete paralysis with marked muscular atrophy.

2.  Since January 8, 2015, the Veteran's service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since March 3, 2010, the criteria for an initial rating of 40 percent, but not higher, for reflex sympathetic dystrophy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8799-8520, 8799-8720 (2015).

2.  Since January 8, 2015, the criteria for the schedular assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Therefore, given the letters sent in this claim, as well as the subsequent adjudciations since the grant of service connection, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. 

The duty to assist provisions of the VCAA have also been met with respect to the claims decided herein.  The RO obtained the Veteran's service treatment records (STRs), post-service VA treatment records and scheduled a VA examination in December 2010.  Additionally, in accordance with the April 2015 Board remand, the RO afforded the Veteran a VA examination in May 2015 to evaluate the severity of the Veteran's service-connected disability.  The RO also obtained a VA addendum opinion in June 2015 to clarify the May 2015 findings and opinion.  Thus, the Board finds the agency of original jurisdiction (AOJ) has substantially complied with the remand orders regarding the service-connection claim and satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim. General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  	` 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015);  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected reflex sympathetic dystrophy of the right lower extremity has been initially rated under DC 8799-8720.  The February 2011 rating decision assigned a 10 percent disability rating.  During the pendency of the appeal, a June 2015 rating decision increased the rating to 40 percent, effective May 5, 2015.  The Board notes that Diagnostic Code 8799 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.  By analogy, the Veteran is rated under the general rating code for diseases of the sciatic nerve.

DC 8520 provides ratings for paralysis of the sciatic nerve and DC 8720 provides ratings for neuralgia of the sciatic nerve.  They both use the same diagnostic criteria; mild incomplete neuralgia is rated as 10 percent disabling; moderate incomplete neuralgia is rated as 20 percent disabling; moderately severe incomplete neuralgia is rated as 40 percent disabling; and severe incomplete neuralgia, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2015).

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  	 38 C.F.R. § 4.124a.

The Veteran underwent a VA examination in December 2010.  The Veteran reported persistent pain in his right leg from his mid-thigh to his ankle and the need to use a cane to walk at times.  He also reported spasms, numbness around his right knee and pain which requires morphine every 8 hours.  He indicated that he is unable to climb stairs or ladders, and unable to walk more than 50 feet without pain.  The examiner diagnosed the Veteran with reflex sympathetic dystrophy of the right lower limb secondary to hematoma. 

In May 2015, the Veteran underwent another VA examination of the peripheral nerves to determine the severity of his service-connected reflex sympathetic dystrophy of the right lower extremity.  The examiner determined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve of the right leg.  See the May 2015 VA examination.  The examiner also determined that the Veteran had mild incomplete paralysis of the external popliteal nerve.  He noted that the Veteran regularly uses a cane as a normal mode of locomotion and occasionally used a walker for his complex regional pain syndrome.  At this time, the examiner did not provide an opinion regarding the Veteran's unemployability because of a misinterpretation of the record; however, in a June 2015 VA medical addendum opinion, he provided a positive TDIU opinion.  See the June 2015 VA medical addendum opinion.  In this regard, the examiner stated that the Veteran's "complex regional pain syndrome has at least as likely as not been the cause of being unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him."  Id.

In support of his opinion, the VA examiner noted that the Veteran unsuccessfully attempted to return to work after he developed reflex sympathetic dystrophy in 2008.  He noted the Veteran's 2008 fall off a stool and determined that the Veteran has been unable to sustain gainful employment since that time.  The examiner also referenced the June 2015 VA mental health examination, in which that examiner stated that the "nerve problem in right leg make it clear that Vet[eran] cannot work due to that problem and IU is likely."  See the June 2015 VA mental health examination.

A comprehensive review of the evidence shows that the Veteran complained of pain and numbness in his right leg throughout the appeal period.  VA treatment records show that the Veteran reported right leg aches and pain in 2013, and chronic numbness, tingling and spasms in 2014.  The December 2010 and June 2015 VA examinations reveal consistent statements of numbness, pain and spasms.  Given the evidence as a whole and affording the benefit of the doubt to the Veteran, a 40 percent disability rating for reflex sympathetic dystrophy of the right leg is warranted for the entire appellate period.

However, an even higher rating is not warranted because the evidence does not show that the Veteran's reflex sympathetic dystrophy of the right lower extremity is manifested by severe incomplete paralysis with marked muscular atrophy or complete paralysis.

The Board has considered whether an extraschedular rating is warranted for this disability; however, the Veteran has not asserted entitlement to this benefit and the Board, likewise, cannot find such a basis under 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, which has now been increased to 40 percent for the entire appeal period.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Moreover, the Veteran has not displayed such governing norms, such as frequent hospitalizations or "marked interference" with work, above and beyond his current rating.  Moreover, the Veteran will as of this decision also now be in receipt of an extraschdedular total rating via a grant of TDIU, which accounts for his loss of industrial capacity.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extraschedular rating is not warranted. Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In conclusion, the Board finds that the evidence supports a rating of 40 percent prior to May 5, 2015; specifically, since March 3, 2010 (the date of the claim).  The preponderance of the evidence is against a rating in excess of 40 percent for the entire appellate period.

TDIU from January 8, 2015

A TDIU may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful employment as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board has granted an increased 40 percent rating for reflex sympathetic dystrophy of the right lower extremity for the entire appellate period (from March 3, 2010).  Therefore, beginning January 8, 2015 (the effective date for service-connection for adjustment mood disorder), the Veteran is also in receipt of a 30 percent rating for adjustment mood disorder, 40 percent rating for reflex sympathetic dystrophy of the right lower extremity, 30 percent for coronary artery disease and a noncompensable rating for hypertension.  Because the adjustment mood disorder is secondary to the reflex sympathetic dystrophy of the right lower extremity, they are both part of the same disease and the rating for his reflex sympathetic dystrophy of the right lower extremity combines to 60 percent.  Combining these disability ratings under 	 38 C.F.R. § 4.25, the Veteran is in receipt of a 70 rating with one rated as 40 percent disabling.  Therefore, the schedular criteria are met from January 8, 2015.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities from January 8, 2015.  The record shows that the Veteran was employed for 11 years as a welder and 5 years as a self-employed construction worker.  This employment requires prolonged standing and walking, which the Veteran is unable to do.  The Veteran's fall in 2008 is evidence that the Veteran is unable to climb ladders or walk very far due to his reflex sympathetic dystrophy.  Furthermore, the May/June 2015 VA nerves examiner and the June 2015 VA mental health examiner both opined that the Veteran's right leg reflex sympathetic dystrophy render the Veteran unable to secure gainful employment.  

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Thus, resolving all reasonable doubt in the Veteran's favor, considering the combined impairment of these disabilities, the evidence shows that the service-connected disabilities prevent the Veteran from maintaining substantially gainful employment.  The evidence is in favor of the grant of a TDIU from January 8, 2015.  See 38 U.S.C.A §5107.


ORDER

An initial disability rating of 40 percent, but not higher, is granted for reflex sympathetic dystrophy of the right lower extremity, from March 3, 2010.

A rating in excess of 40 percent for reflex sympathetic dystrophy of the right lower extremity, from May 5, 2015 is denied.

A TDIU is granted from January 8, 2015.


REMAND

TDIU for the period March 3, 2010 to January 8, 2015

For the period March 3, 2010 to January 8, 2015, the Veteran was in receipt of a 30 percent rating for coronary artery disease, 40 percent for reflex sympathetic dystrophy (from March 3, 2010 as granted in this decision), and a noncompensable rating for hypertension.  Combining these disability ratings under 38 C.F.R. § 4.25, the Veteran is in receipt of a 60 percent for multiple disabilities.  Therefore, the Veteran does not meet the schedular rating for this period. 

If the schedular criteria are not met, a TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 	 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Here, the Board finds that the claim warrants referral to the Director of Compensation and Pension Service.  At the May 2015 VA examination, the Veteran reported that he has had to cut back on work significantly since 2008, as he is unable to climb ladders and walk far to continue in construction.  Although, the Veteran reported that he does small jobs such as painting and repairs while sitting, the Veteran is unable to perform the physical acts required to maintain employment in construction.  As discussed above, the May/June 2015 VA nerves examiner and the June 2015 mental health examiner both determined that the Veteran's reflex sympathetic dystrophy of the right lower extremity prevent the Veteran from maintaining substantially gainful employment.  In light of the record and these opinions, the Board finds that referral to the Director of Compensation and Pension Service for consideration of an extraschedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to an extraschedular TDIU prior to January 8, 2015 to the Director of Compensation and Pension Service.

2.  Thereafter, readjudicate the Veteran's claim for entitlement to an extraschedular TDIU prior to January 8, 2015.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


